COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                               §
 Daniel Cedillos,                                              No. 08-14-00180-CR
                                               §
                    Appellant,                                   Appeal from the
                                               §
 v.                                                             346th District Court
                                               §
 The State of Texas,                                         of El Paso County, Texas
                                               §
                    State.                                     (TC# 20130D02144)
                                               §

                                           ORDER

       The Court previously abated the above styled and numbered cause pending the final

resolution of 08-14-00248-CR, styled The State of Texas v. Daniel Cedillos. The opinion

and judgment issued in that cause number on May 6, 2016 and the mandate issued on January

30, 2017. Therefore, the instant appeal is REINSTATED.

       Further, on the Court’s own motion, the Appellant’s brief is now due in this Court no

later than March 10, 2017.

       IT IS SO ORDERED this 8th day of February, 2017.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.